Citation Nr: 1741161	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego.

In October 2016, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran is so helpless due to his service-connected disabilities as to be in need of the regular aid and attendance of another individual.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of special monthly compensation benefits based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. § 3.352 (a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

The Veteran seeks entitlement to special monthly compensation based on the need for the regular aid and attendance of another person.  In that regard, compensation at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352 (a).

Service connection is in effect for PTSD (100 percent from April 23, 2009) and erectile dysfunction (0 percent from January 14, 2010).

The Veteran underwent a VA PTSD examination in March 2009.  The examiner noted, 

The [Veteran]'s medical history is significant for hypothyroidism and for unexplained reasons in the last several months he has had a decline in his health with a 50-pound unexplained weight loss and he is developing a tremor, difficulty walking and unexplained neurologic symptoms.  It is unclear what the problem is.  ... His health is failing.  ...  he has few, if any, activities and is extremely dependent on his wife for most of his needs.  ... At this point his ability to take care of himself in terms of daily self-care is limited because of this unexplained medical condition and becoming debilitated, not due to PTSD.

In an April 2009 letter from the Veteran's treating psychiatrist, he stated, 

[The Veteran] continues to be severely impaired by his posttraumatic stress disorder symptoms, even though he has actively been involved in treatment both here and at the vet Center.  He has significant occupational and social impairment.  He was unable to maintain work because of his inability to tolerate even minimal stresses and interpersonal difficulties.  He was hospitalized due to homicidal ideation towards one of his colleagues at work, about a souring business deal.  He continues to have episodes of homicidal ideation towards them and others.  He has significant difficulties with thinking and judgment, to the point that he has to be accompanied by his wife to appointments, and she has to monitor his medications.  He has problems [with] appearance and hygiene.  He has significant problems dealing with stressful situations, and will not be able to tolerate a work like environment.  ...  It is my medical opinion that these impairments are with a high degree of likelihood due to his previously rated posttraumatic stress disorder.

A VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, was completed by a VA physician in June 2011.  The complete diagnosis noted was PTSD.  It was noted that the Veteran was unable to prepare his own meals as he would forget to turn the oven on or off, that he would turn the microwave on instead of turning on the oven, that he would leave the burners on, and that he would forget to put food in the oven.  It was determined that the Veteran needed assistance in bathing and tending to other hygiene needs such as getting his socks and shoes on and using a shower chair.  It was also determined that the Veteran required medication management as he would forget to take his medication in a timely manner, he would take medications at the wrong times, and he would forget that he had already taken medication and take it again.  It was further determined that the Veteran did not have the ability to manage his own financial affairs, that he did not remember to pay bills, and that he paid a bill more than once.

The Veteran underwent VA Aid and Attendance or Housebound examination in August 2011 at which time it was noted that the Veteran was not permanently bedridden.  The Veteran reported that with regard to typical daily activities, he would get up, take a shower, get dressed, have breakfast, read books, watch television, and walk in his yard.  The Veteran stated that he rarely drove to the neighborhood store alone and that he accompanied his wife on shopping trips.  The Veteran and his wife reported that his PTSD symptoms caused him to forget to turn off the stove and forget to fully close the refrigerator door.  They reported that there was no physical impairment that affected the Veteran's ability to protect himself from his daily environment.  The Veteran could perform all self-care functions.  The Veteran was found without a physically debilitating condition that would prevent him from attending to his own basic activities of daily life.   The examiner stated: 

Vet[eran] has no disability that causes him to be so helpless as to be permanently bedridden or to cause him to be permanently housebound.  Vet[eran]'s wife says that she cannot trust him to cook without leaving burners on, take med[ication]s that she does not lay out for him, or shop alone.  She also states that she handles the financials.  Vet[eran] enters into the conversation between this examiner and [his] wife to remind her of various things that he forgets to do.  Impact of vet[eran']s PTSD on his [activities of daily living] is deferred to the Mental Health C&P examiner.

A VA Form 21-2680 was completed by a VA physician in June 2013.  The complete diagnosis noted was memory impairment, diabetes, obstructive sleep apnea, hearing loss, and tremor.  It was noted that the Veteran was unable to prepare his own meals, that he required medication management due to memory impairment, and that he was unable to manage his financial affairs due to poor cognitive ability.  The physician noted that the Veteran had a tremor of the upper extremities making it difficult for him to perform fine motor movements and that he had occasional loss of balance.  The physician noted that the Veteran needed assistance with activities of daily living due to tremor and memory impairment.  The physician also noted that the Veteran was never alone and needed to be attended at all times.   

That same VA physician completed an additional VA Form 21-2680 in August 2013.  The complete diagnosis noted was memory impairment, unsteady gait, and restrictive lung disease.  It was noted that the Veteran was unable to prepare his own meals, that he required assistance in bathing and tending to other hygiene needs, that he required medication management, and that he was unable to manage his financial affairs.  The physician noted that the Veteran was pleasant and clean, could not answer questions without his wife's assistance, had poor fine motor skills of the upper extremities, had poor balance and a shuffled gait, and used a cane for assistance.  The physician noted that the Veteran had very poor cognitive abilities such that his wife assisted him with some activities of daily living and all instrumental activities of daily living.  The physician noted that the Veteran was never alone but that he was okay to travel with caregiver. 

In an October 2013 letter, the Veteran's treating psychiatrist stated that the Veteran has decreased cognitive function that required his wife to stay home and care for him.  The psychiatrist noted that the Veteran had been evaluated by geropsychiatry and that their report stated, "His reported cognitive deficits seem most likely to have been caused (and perpetuated) by psychotropic medications."  The psychiatrist stated that this was also his assessment and that the Veteran needed the medications to treat his service-connected PTSD.

Based on the opinions above, the evidence establishes that the Veteran has neurocognitive effects which render him unable to reliably take his medications, turn off appliances, and ensure that he maintains a safe environment.  The evidence also indicates that the Veteran has impaired cognitive skills which render him incapable of handling all of his personal affairs and managing his funds.  

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran is so helpless as to be in need of regular aid and attendance due to his service-connected PTSD is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to special monthly compensation based on aid and attendance is granted, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


